Case 19-29812      Doc 26    Filed 01/18/20 Entered 01/18/20 23:20:46         Desc Imaged
                             Certificate of Notice Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  In re:                                      )    Chapter 7
                                              )
  MARLON SIMPSON,                             )    No. 19-29812
                                              )
                Debtor.                       )    Hon. Timothy A. Barnes


                                     NOTICE OF MOTION

                PLEASE TAKE NOTICE that on Wednesday, February 12, 2020, at 10:00 a.m.

  or as soon thereafter as counsel may be heard, we shall appear before the Hon. Timothy A.

  Barnes in Courtroom No. 744 at 219 South Dearborn Street, Chicago, Illinois and present the

  attached Motion to Dismiss Debtor with Notice Under Local Rule 2002-1, at which time and

  place you may appear if you so desire.

                                            CATHERINE STEEGE, not individually but as
                                            Trustee for Marlon Simpson

                                            BY:           /s/ Catherine Steege
                                                          One of Her Attorneys

  Catherine Steege (06183529)
  Jenner & Block LLP
  353 N. Clark Street
  Chicago, IL 60654-3456
  PH: 312/923-2952
  FAX: 312/840-7352
Case 19-29812         Doc 26   Filed 01/18/20 Entered 01/18/20 23:20:46              Desc Imaged
                               Certificate of Notice Page 2 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In re:                                            )       Chapter 7
                                                    )
  MARLON SIMPSON,                                   )       No. 19-29812
                                                    )
                 Debtor.                            )       Hon. Timothy A. Barnes

        MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1

                 Catherine Steege, not individually but as interim Chapter 7 trustee for Marlon

  Simpson, respectfully requests that the Court enter an Order, pursuant to 11 U.S.C. § 707,

  dismissing the above-captioned Chapter 7 case, and states:

                 1.      The first meeting of creditors in this Chapter 7 case was scheduled for

  December 10, 2019. The Debtor failed to appear. The meeting was continued until January 14,

  2020. The Debtor again failed to appear.

                 2.      Cause exists to dismiss the Debtor's Chapter 7 bankruptcy case because of

  the Debtor's failure to attend his first meeting of creditors which is causing unreasonable delay in

  the case.

                 3.      In the event that this case is not dismissed, the Trustee also requests, for

  cause shown, that the Court extend the time period for objecting to the Debtor's discharge until a

  date after the first meeting of creditors is concluded.

                 WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

                 A.      Dismissing the Debtor's Chapter 7 case;

                 B.      In the event that the Court does not dismiss the Debtor's Chapter 7 case,

  extending the time period to object to the Debtor's discharge until after the Debtor's 341 meeting;

  and
Case 19-29812        Doc 26   Filed 01/18/20 Entered 01/18/20 23:20:46           Desc Imaged
                              Certificate of Notice Page 3 of 4


                C.      Granting such other and further relief as may be just.

                                              Respectfully submitted,

                                              CATHERINE STEEGE, not individually but as
                                              interim Chapter 7 Trustee for Marlon Simpson


                                              BY:             /s/ Catherine Steege
                                                              One of Her Attorneys

  Catherine Steege (06183529)
  Jenner & Block LLP
  353 N. Clark Street
  Chicago, IL 60654-3456
  PH: 312/923-2952
  FAX: 312/840-7352

  DATED: January 15, 2020
          Case 19-29812            Doc 26       Filed 01/18/20 Entered 01/18/20 23:20:46                         Desc Imaged
                                                Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-29812-TAB
Marlon Simpson                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: vvirgen                      Page 1 of 1                          Date Rcvd: Jan 16, 2020
                                      Form ID: pdf011                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2020.
db             +Marlon Simpson,   14445 South Halstead,   2e,   Harvey, IL 60426-1857

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 15, 2020 at the address(es) listed below:
              Catherine L. Steege, ESQ   on behalf of Trustee Catherine L. Steege, ESQ csteege@jenner.com,
               csteege@ecf.axosfs.com
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.axosfs.com
              Michael V Ohlman   on behalf of Debtor 1 Marlon Simpson mvohlman@ohlmanlaw.com,
               admin@ohlmanlaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
